(English Translation)
 
Exhibit 10.14


LABOR CONTRACT


Applied to: Beijing PKU Chinafront Technology Co., Ltd.


Revised in December 2005


In accordance with the Labour Law of the People’s Republic of China, relevant
laws and regulations, this Labor Contract is concluded by and between Beijing
PKU Chinafront Technology Co., Ltd. (hereinafter referred to as “Party A”) and
its employee ____________ (hereinafter referred to as “Party B”) through equal
negotiation to establish employment relationship, and both Parties commit to
abide by all articles of the Contract.


Party A: Beijing PKU Chinafront Technology Co., Ltd.
 
Address: Room 717, Building B, E-wing Center, No.113, Zhichun Road, Haidian
District, Beijing


Party B: ____________ Gender: ____ Education: _________

ID No.: __________________________________

Address: __________________________________

Registered permanent residence: ____________________

Tel: ___________ Post code: ______________________
 
1.
Labor Contract Term




1.1
Both Parties hereby agree to determine the contract term in accordance with Mode
1:




1.1.1
Fixed term: from m/m/d/d/y/y to m/m/d/d/y/y ;




1.1.2
Term subject to the completion of certain work: commence from m/m/d/d/y/y to the
completion of the work, and take   as the symbol of work completion.




1.2
The probationary period commences from m/m/d/d/y/y to m/m/d/d/y/y.



Both Parties agree on the probationary period in accordance with the Labor
Contract term, but the probationary period shall be no longer than 6 months.
After the expiration of the probationary period, in case that both Parties have
not proposed to prolong the probationary period or terminate the Labour
Contract, Party B will become a regular employee naturally. In the event of
converting into regular employee in advance due to his outstanding performance,
the procedure for the conversion will be go through, and the time of conversion
is subject to the time prescribed on the procedure files. Besides, the procedure
files will act as the attachment of the Contract.


2.
Work Content



2.1
Party A appoints Party B to assume the position of
_________________________________.



2.2
Party A, considering the need of work and work capacity of Party B, may adjust
the position of Party B.



2.3
Party B shall fulfill his work task in accordance with the requirements of the
post description provided by Party A.



3.
Labor Protection and Working Conditions



3.1
Party A, in accordance with provisions of the state concerning safety
production, labor protection and occupational health, will provide necessary
working conditions and labor protection facilities to Party B to guarantee the
safety and health of Party B;



3.2
Party A shall formulate working hours system in accordance with relevant
provisions of the state. Party A shall arrange Party B to make up the missed
rest or give overtime pay for any overtime due to needs of work.

 

--------------------------------------------------------------------------------


 
3.3
Party A shall provide labor protection to female employees in their pregnancy,
confinement and lactation period and minor employees in accordance with state
regulations.



4.
Remuneration, Insurance and Welfare



4.1 The remuneration of Party B during his probationary period is RMB     Yuan;


4.2 The remuneration of Party B is RMB      Yuan after the expiration of his
probationary period and converting into regular employee;


4.3 After Party B finishes the work task assigned by Party A, Party A shall
check and pay Party B the salary, bonus and allowance of the last month on 10th
of each month in cash;


4.4 The remuneration of Party B includes the fixed salary, bonus and allowance
agreed by both Parties. Detailed payment is subject to the operation of the
Company and the work performance appraisal of the worker;


4.5 Both Party A and Party B will take the social insurance in accordance with
the provision of the state and Beijing municipality.


5. Labor Discipline and Bylaws


5.1 Party A shall institute the labor discipline and bylaws in accordance with
laws;


5.2 Party B is obliged to observe the operation rules and various bylaws of
Party A;


5.3 Party B is obliged to complete his work in accordance with the post
description provided by Party A and fulfill his duty.


6. Conditions for Changes of the Labor Contract


6.1 Both Parties reach agreements through negotiations;


6.2 Tremendous changes happen to the business of Party A, which prohibits the
implementation of the Labor Contract;


6.3 Party A cannot arrange a position for Party B and both Parties keep the
employment relationship;


6.4 Objective conditions on which the Labor Contract is concluded has changed
greatly or the laws and regulations have been revised, which make the
implementation of the Labor Contract become impossible;


6.5 Irresistible and unforeseeable situations happen in the course of the
implementation of the Labor Contract, which prohibits the implementation of the
Labor Contract.


7. Termination


7.1 The Labor Contract will be terminated automatically when the Labor Contract
expires or conditions of termination agreed by both Parties appear.


7.2 The Labor Contract may be extended upon the agreement of both Parties; in
case that one Party refuses to extend the Contract, the other Party shall not
exert any force;


7.3 Party A shall negotiate with Party B on the extension of the Labor Contract
15 days before the expiration of the Labor Contract and go through procedures
for the extension. In case that a de facto employment relationship is formed
because Party A fails to transact the procedures of termination or extension of
the Labor Contract, it shall be deemed as an extension of the Labor Contract.


8. Conditions for Labor Contract Termination


8.1 The Labor Contract may be terminated if both Parties reach a consensus
through negotiations.


8.2 In case that Party A is involved in one of the following circumstances,
Party A may terminate the Labor Contract immediately;


8.2.1 Party B is proved not meeting the recruitment conditions during his
probationary period;


8.2.2 Party B has seriously violated the labor disciplines or bylaws;
 

--------------------------------------------------------------------------------




8.2.3 Serious breach of duty or jobbery and cause tremendous damages to the
interests of Party A;


8.2.4 Party B is reeducated through labor or is investigated his criminal
responsibility.


8.3 In the event of one of the following circumstances, Party A may inform Party
B in writing 30 days in advance to terminate the Labor Contract:


8.3.1 Party B catches a disease or is injured not for work, and after the
expiration of treatment, Party B cannot assume his original position, or engage
in other work designated by Party A;


8.3.2 Party B is not competent for his job and still not competent for it after
training or post adjustment;


8.3.3 The objective conditions on which the Labor Contract is concluded have
changed greatly, which make the implementation of the Labor Contract become
impossible, and both Parties cannot reach consensus on the changes of the Labor
Contract through negotiation;


8.3.4 Party A is on the brink of bankruptcy and is under legal reorganization or
Party A encounters serious business difficulties and needs to meet the
conditions via layoff.


8.4 Party A shall not terminate the Labor Contract in any of the following
cases:


8.4.1 Sick or wounded, which is due to work and identified as losing or partly
losing labor abilities;


8.4.2 Sick or wounded that is not due to work but during regulated medical
treatment period;


8.4.3 Female employees during the period of pregnancy, childbirth, or lactation;


8.4.4 Party B is recruited;


8.4.5 Other circumstances provided by the state.


8.5 In case that Party B intends to cancel the Labor Contract, a 30-day prior
written notice shall be delivered to Party A, unless the problem of economic
losses to Party A brought by Party B is still being resolved.


8.6 Party B is entitled to inform Party A of the termination of the Labor
Contract at any time in any of the following cases:


8.6.1 During the probationary period;


8.6.2 Party A forces labor by means of violence, menace or illegal limitation of
personal freedom;


8.6.3 Party A fails to pay salary or provide labor conditions as agreed in the
Labor Contract;


8.6.4 Party B fails to perform the Labor Contract due to the performing his
legal duties provided by the state;


8.6.5 Confirmed by the Labor and Social insurance Departments, the labor safety
and occupational health condition are execrable and seriously harm the health of
Party B.


9. Liabilities for Breach of Labor Contract


9.1 Compensate economic losses


In case of any of the following cases, Party A shall assume the compensation
responsibility for any economic losses suffered by Party B:


(a)
The labor bylaws formulated by Party A violate laws and regulations;



(b)
Articles of the Labor Contract formulated by Party is void;



(c)
Violate conditions stipulated in the Labor Law of the People’s Republic of China
to terminate the Labor Contract.



In case of any of the following cases, Party B shall assume the compensation
responsibility for any economic losses suffered by Party A:


(a) In case that Party B violates the conditions provided in the Labor Law or
the agreements of the Labor Contract to terminate the Contract, and causes
economic losses to Party A, Party B shall assume the compensation responsibility
in accordance with the extent of losses;
 

--------------------------------------------------------------------------------




(b) In case that Party B violates the confidential issues agreed in the Labor
Contract and causes economic losses to Party A, Party B shall assume the
compensation responsibility in accordance with laws;


(c) In the event that the deliberate or negligent behavior of Party B has
damaged the legal rights and interests, and commercial image of Party A, and
caused economic losses to Party A, Party B shall, in accordance with laws, pay
or compensate relevant expenses and losses to the extent of losses suffered by
Party A;


(4) Party B holds a R&D position. Considering the continuity of the work, if
Party B leaves before the completion of the Project that he participates in,
Party A is entitled to require Party B to pay or compensate relevant expenses
and losses. (The completion of a R&D project refers that the design made by
Party B has passed the test and goes into the stage of mass production, and
guides the successor to master the design of Party B completely.)


9.2 Payment of damages (This Article does not apply to employees who are in the
probationary period or have worked with the Company for three consecutive years)


(a) Both Parties may agree on the amount of damages on equal, reasonable and
legal basis;


(b) The payment of damages is subject to the Labor Contract term, instead of
economic losses suffered by either Party;


(c) Calculation method


In the event that Party B violates the term agreed in the Labor Contract and
fails to go through work transfer according to the provisions of the Company, or
accepts the invitation of other companies during the contract term, Party B
shall pay the following expenses. Expenses that have not been prescribed are
subject to the actual accounting record provided by the financial department of
Party A.


1)
Various expenses incurred when Party A recruits and employs Party B;



2)
Training and other direct expenses that Party A paid for Party B;



3)
Personal agency expenses, such as registered permanent residence and files, that
Party A paid for Party B;



4)
Compensate the training expenses that Party A paid to the school where Party B
studied in full amount;



5)
The damages agreed in the three-party agreement of graduates.



10. Economic Compensation


10.1 In the event that the Contract is terminated in any of the following cases,
Party A shall, according to the years that Party B works with Party A and the
12-month average salary of Party B prior to the termination of the Contract, pay
economic compensations to Party B at the rate of one-month average salary for
each year and the period less than one year will also be deemed as one year, and
no more than 12 months at most:


(a) Party A, in accordance with Article 8.1 of the Contract, forwardly puts
forward to terminate the Labor Contract with Party B;


(b) In the event that the circumstances provided in Article 8.3 of the Contract
happen to Party B, Party A fails to inform Party B 30 days in advance;


10.2 In case that the Labor Contract is terminated in any of the following
cases, Party A may not pay economic compensations to Party B:


(a) Party B terminates the Labor Contract in accordance with Article 8.1 of the
Contract;


(b) Party B, in accordance with Article 8.5 of the Contract, forwardly proposes
to terminate the Labor Contract;
 

--------------------------------------------------------------------------------




(c) Party B terminates the Labor Contract in accordance with Article 8.6(a) of
the Contract;


(d) Party A terminates the Labor Contract in accordance with Article 8.2 of the
Contract.


11. Labor Dispute Resolution


All labor disputes shall be settled through amicable negotiations of parties
concerned; should no agreement is reached upon negotiations, the dispute be
submitted to the Labor Dispute Mediation Committee (or relevant department) of
Party A for mediation; should the mediation does not work, the dispute be
submitted to the Labor Arbitration Committee for arbitration.


The parties concerned may also apply to the Labor Arbitration Committee for
arbitration within 60 days as of the date when the labor dispute happens.
 
Exhibit of Labor Contract Extension
 
The type of this extended Labor Contract is ___, and the validity of the renewed
contract commences from m/m/d/d/y/y to m/m/d/d/y/y.
 
Seal of Party A:            Signature or seal of Party B:
 
Legal Representative or Authorized Proxy
 
(Signature or seal)         Renewal date: m/m/d/d/y/y
 
The type of this extended Labor Contract is ___, and the validity of the renewed
contract commences from m/m/d/d/y/y to m/m/d/d/y/y.
 
Seal of Party A:            Signature or seal of Party B:
 
Legal Representative or Authorized Proxy
 
    (Signature or seal)         Renewal date: m/m/d/d/y/y
 
The type of this extended Labor Contract is ___, and the validity of the renewed
contract commences from m/m/d/d/y/y to m/m/d/d/y/y.
 
Seal of Party A:               Signature or seal of Party B:
 
Legal Representative or Authorized Proxy
 
    (Signature or seal)         Renewal date: m/m/d/d/y/y
 
The type of this extended Labor Contract is ___, and the validity of the renewed
contract commences from m/m/d/d/y/y to m/m/d/d/y/y.
 
Seal of Party A:            Signature or seal of Party B:
 
Legal Representative or Authorized Proxy
    (Signature or seal)         Renewal date: m/m/d/d/y/y




--------------------------------------------------------------------------------


 
12. Supplementary Provisions


12.1 For matters uncovered in this Contract, both Parties may conclude
supplementary contract. Regarding articles contradicting labor laws and
regulations, the labor laws and regulations shall prevail;


12.2 This Labor Contract is made in duplicate with each party holding one. The
Labor Contract will come into force after signed (or stamped) by both Parties;


12.3 Any alteration to the Labor Contract and allograph without legal
authorization are invalid.
 
Party A: Beijing PKU Chinafront Technology Co., Ltd.


Stamp: Beijing PKU Chinafront Technology Co., Ltd.
 
Legal Representative or Authorized Proxy

(Signature or stamp)
 
Party B (Signature or stamp)


Signing Date: m/m/d/d/y/y
 

--------------------------------------------------------------------------------


 